Exhibit 10.7



 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of [________], by and among
Playboy Group, Inc. (formerly known as Mountain Crest Acquisition Corp), a
Delaware corporation (the “Company”), and each of the entities set forth on the
signature page hereto (each a “Voting Party” and collectively, the “Voting
Parties”). For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company, MCAC Merger Sub Inc., a Delaware corporation (“Merger
Sub”), and Playboy Enterprises, Inc., a Delaware corporation (“Playboy”) have
entered into that certain Agreement and Plan of Merger (as may be amended from
time to time, the “Merger Agreement”), dated as of September 30, 2020, pursuant
to which, on the Effective Date, the Company, Merger Sub and Playboy intend to
effect a merger of Merger Sub with and into Playboy (the “Merger”), upon which
Merger Sub will cease to exist, Playboy will become a wholly owned subsidiary of
the Company and the outstanding shares of Playboy’s common stock will be
converted into the right to receive consideration described in the Merger
Agreement.

 

WHEREAS, each of the Voting Parties, currently owns, or on closing of the
transactions contemplated by the Merger Agreement, will own, shares of the
Company’s common stock, and wishes to provide for the elections of certain
members of the Post-Closing Board of Directors as described herein.

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1.                   Agreement to Vote. During the term of this Agreement, each
Voting Party agrees to vote all securities of the Company that such Voting Party
owns from time to time and may vote in the election of the Company’s directors
(hereinafter referred to as the “Voting Shares”), in accordance with the
provisions of this Agreement, whether at a regular or special meeting of
stockholders or by written consent.

 

2.                   Election of Boards of Directors. If the closing condition
in Section 8.3(o) of the Merger Agreement (the “Closing Condition”) is satisfied
at the Closing, each Voting Party agrees to vote all shares of Common Stock it
beneficially owns in such manner as may be necessary to elect (and maintain in
office) Suying Liu as a member of the Second Class of the Post-Closing Board of
Directors as set forth in the Amended and Restated Certificate of Incorporation
of the Company, as the same may be amended and/or restated from time to time.

 

3.                   Termination. This Agreement shall terminate upon the first
to occur of the following: (i) upon the Closing if the Closing Condition is not
satisfied at Closing and is instead waived by Playboy; (ii) the first annual
meeting of stockholders of the Company at which the Second Class of the
Post-Closing Board of Directors shall be nominated and elected; or (iii)
immediately prior to any vote on or with respect to a transaction pursuant to
which a person or group other than current stockholders of the Company, or their
respective Affiliates, will control greater than 50% of the Company’s voting
power with respect to the election of directors of the Company.

 

4.                   Grant of Proxy. The parties agree that this Agreement does
not constitute the granting of a proxy to any party or any other person.

 



 

 

 

5.                   Specific Enforcement. It is agreed and understood that
monetary damages would not adequately compensate an injured party for the breach
of this Agreement by any party hereto, that this Agreement shall be specifically
enforceable, and that any breach of this Agreement shall be the proper subject
of a temporary or permanent injunction or restraining order. Further, each party
hereto waives any claim or defense that there is an adequate remedy at law for
such breach or threatened breach and agrees that a party’s rights would be
materially and adversely affected if the obligations of the other parties under
this Agreement were not carried out in accordance with the terms and conditions
hereof.

 

6.                   Amendments and Waivers. Except as otherwise provided
herein, any provision of this Agreement may be amended or the observance thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the unanimous written consent of (a)
the Company, and (b) each of the Voting Parties.

 

7.                   Stock Splits, Stock Dividends, etc. In the event of any
stock split, stock dividend, recapitalization, reorganization or the like, any
securities issued with respect to Voting Shares held by Voting Parties shall
become Voting Shares for purposes of this Agreement.

 

8.                   Severability. In the event that any provision of the
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

9.                   Governing Law. This Agreement and the legal relations
between the parties arising hereunder shall be governed by and interpreted in
accordance with the laws of the State of New York without reference to its
conflicts of laws provisions, except that all matters relating to the fiduciary
duties of the Company’s Post-Closing Board of Directors shall be subject to the
laws of Delaware.

 

10.               Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

11.               Successors and Assigns. Except as otherwise expressly provided
in this Agreement, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and assigns of the parties hereto.

 

12.               Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subjects hereof
and thereof, and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

[Remainder of page intentionally left blank; signature page follows]

 



 2 

 

 

This Voting Agreement is hereby executed effective as of the date first set
forth above.



 

  Playboy Group, Inc.   a Delaware corporation           By:      Name:
Title:

 

 

  VOTING PARTIES:       RT-Icon Holding LLC   By: RTM-Icon, LLC, its Manager    
      By:      Name:
Title:

 

  DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP,       By: Drawbridge Special
Opportunities GP LLC, its general partner           By:        Name:
Title:

 

 

 



 3 

 

 

 

 

 